Citation Nr: 1415673	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for the service-connected intervertebral disc syndrome of the lumbar spine, to include on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1970. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a November 2000 rating decision by the RO. 

In January 2003, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a March 2006 decision, the Board increased the initial evaluation for the service-connected intervertebral disc syndrome of the lumbar spine from 20 to 40 percent. The Veteran appealed this decision, insofar as an even higher evaluation had not been assigned, to the United States Court of Appeals for Veterans Claims (Court). 

In April 2007, the Veteran's attorney and VA entered into a Joint Motion for remand. This Motion was granted in a May 2007 Court Order, vacating the March 2006 decision in part and remanding these matters to the Board for further action. 

In July 2007, the Board remanded the case to the RO for additional development and adjudication. 

In March 2008, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for service-connected intervertebral disc syndrome of the lumbar spine and remanded the issue of an increased rating on an extraschedular basis for additional development. 

The Veteran appealed the March 2008 decision to the Court.  In an October 2008 Order, the Court granted the parties Joint Motion for remand, vacating the decision and remanding the case for compliance with the terms of the motion. 

As the Court lacks jurisdiction over issues remanded by the Board, Breeden v. Principi, 17 Vet.App. 475, 478 (2004), the issue of a higher evaluation on an extraschedular basis was not addressed by the Court and remains before the Board. 

In November 2008, March 2010 and June 2012, this matter was remanded by the Board for additional development and adjudication.  

A review of the record reflects that the Veteran has timely appealed the issue of entitlement to TDIU rating under 38 C.F.R. § 4.16(b), in connection with his appeal of an initial rating in excess of 40 percent for the service-connected low back disability.  Moreover, the Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). 

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

In an August 2014 statement, the Veteran's attorney argued, in part, that the RO had not complied with the Board's prior remand instructions and that the claim should be remanded for additional development.  Upon review, the Board agrees with this assessment.

Specifically, in June 2012, the Board requested that the Veteran to undergo a VA neurological examination to determine the extent of his service-connected low back disability.  

Based on instructions contained in the Joint Motion, the Board specifically requested that the VA examiner perform "all appropriate texts and studies, to include MRI, EMG, and nerve condition study."  However, if the examiner determined that an MRI, EMG and/or nerve conduction study were not required, the examiner explain why such testing was not required.

Following the Board's remand, the Veteran was provided with a VA examination in December 2012.  While MRI, EMG and nerve conduction studies were not performed, the examiner did not explain why these tests were not necessary. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to have the Veteran's claims file forwarded to the December 2012 VA examiner, if available, or a suitable substitute in order to an opinion as to why MRI, EMG or nerve conduction studies were not required to evaluate the existence of sciatic neuropathy or radiculopathy since tender sciatic nerves and paraspinal muscle spasms were identified during an October 2007 examination. If the reviewing health care provider finds that clinical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  Rationale should be provided for any opinion offered.  

2. After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

